Citation Nr: 9928399	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946 and from August 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO) which denied entitlement to service 
connection for hearing loss and tinnitus.

The Board notes that in October 1997, the RO denied the 
veteran's claim of entitlement to service connection for 
frostbite of the hands and feet to include arthritis and 
diabetes as secondary to the frostbite.  In December 1997, 
the veteran expressed his disagreement with this 
determination.  A statement of the case on this issue was 
furnished the veteran in March 1998; however, a substantive 
appeal was not submitted in connection with this claim.


FINDINGS OF FACT

1.  There is no medical evidence linking hearing loss with 
the veteran's period of active service.

2.  There is no medical evidence that the veteran currently 
has tinnitus.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
hearing loss and for tinnitus are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred hearing loss and 
tinnitus during his period of active service as an Army 
combat soldier during the Korean Conflict.  He further 
contends that during combat he was subjected to rifle fire, 
incoming artillery and other loud noises and that he was 
knocked unconscious by an exploding hand grenade or mortar 
shell that damaged his hearing and his ears.  The veteran 
reports that hearing loss and tinnitus has persisted and 
grown worse since his separation from service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  Service connection may also be allowed on a 
presumptive basis for certain disabilities such as organic 
diseases of the nervous system (including sensorineural 
hearing loss), if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1998).  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (1998).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The National Personnel Records Center has reported that most 
of the veteran's service medical and personnel records are 
not available and may have been destroyed in a 1973 fire.  
The RO's repeated attempts to locate or reconstruct most of 
the records were unsuccessful.  The Board finds that the RO 
has expended all reasonable efforts to obtain records 
pertinent to the veteran's claim, that further search for the 
missing records would be futile, and that the VA has no duty 
to continue to search for records that are apparently 
unavailable at this time.  See Porter v. Brown, 5 Vet. App. 
233, 237 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Therefore, the Board is constrained to consider this 
matter solely upon the evidence of record.

Notwithstanding the unavailability of most of the veteran's 
records, the Board accepts his contention that he was exposed 
to acoustic trauma in service.  Associated with the claims 
file are copies of several undated newspaper clippings 
identifying the veteran as having served in Korea during 
hostilities and having been awarded the Combat Infantryman's 
Badge.  Several details of the veteran's service reported in 
the clippings are confirmed in two pages of service personnel 
records associated with the claims file.  The Board accepts 
that the circumstances, conditions, and hardships of his Army 
combat service in Korea lend substantial credibility to the 
veteran's account of events during service.  See 38 U.S.C.A. 
§ 1154(b).

The only record medical evidence pertaining to the veteran's 
ears or hearing is a report of a September 1996 VA audio 
examination.  At that time the veteran was shown to have an 
average puretone air conduction of 53 in the left ear and 20 
in the right ear.  His puretone thresholds in decibels were 
as follows (although the examiner noted inconsistent 
responses):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
50
70
75
LEFT
35
60
85
90
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 64 percent in the left ear.  The 
examination report does not disclose that the veteran was 
examined for tinnitus and no diagnosis or veteran complaint 
of tinnitus are noted.  The examiner noted moderate to severe 
sensorineural hearing loss from 1500 Hz to 8000 Hz in the 
right ear and from 500 Hz to 8000 Hz in the left ear.  The 
examiner also noted that inconsistent test results indicated 
only a fair level of reliability of the audiometry readings.  
The examiner did not provide an opinion as to the etiology of 
the veteran's hearing loss and made no comment as to the 
likelihood that it was related to the veteran's military 
service.

The veteran consistently asserts that he has experienced 
hearing loss and tinnitus since his Army service.  In a May 
1997 written statement the veteran informed the RO that he 
had sought medical treatment for hearing loss and tinnitus 
"over the years" since service but that treatment records 
from "all the doctors" were no longer available.  However, 
in June 1996 and December 1997 written statements the veteran 
informed the RO that he had not sought medical attention for 
hearing loss and tinnitus "until recently" because that is 
when the disorders "really started to become severe."  Also 
associated with the claims file is a December 1997 written 
statement from a friend of the veteran stating that since 
about 1950 the veteran has had a hearing deficiency that 
required people to shout at him to get his attention.

There is no competent medical evidence that the veteran 
currently has tinnitus or that his current hearing loss is 
related to service.  Statements submitted by the veteran and 
a friend are not competent medical evidence because both men 
are lay persons with no medical training or expertise.  
Therefore, their statements alone cannot constitute competent 
evidence of a current diagnosis of tinnitus or of the 
required nexus or relationship between current hearing loss 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Undoubtedly, the veteran is sincere in his 
belief that he has tinnitus and that it and his hearing loss 
are related to his service.  However, neither he nor his 
friend are qualified as a laypersons to offer such an opinion 
and their mere contentions without supporting medical 
evidence do not constitute well-grounded claims.

The evidence of record does not reflect a chronic hearing 
disorder or chronic tinnitus in service or hearing loss 
during an applicable presumptive period.  Further, the Board 
notes the veteran's contentions regarding the continuity of 
hearing loss and tinnitus since service.  However, even the 
veteran's reported continuity of symptomatology (which is 
assumed to be credible solely for the purpose of determining 
whether he has submitted a well-grounded claim) requires 
competent medical evidence to relate the present condition to 
that symptomatology.  Savage at 498.  No such medical nexus 
opinion is of record.  Inasmuch as the record is devoid of 
competent medical evidence establishing a current diagnosis 
for tinnitus and a link between the current hearing loss and 
tinnitus, and active service, the veteran's claims for 
service connection for hearing loss and for tinnitus are 
implausible and must be denied as not well grounded.

The Board also notes that the Federal Circuit held in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  In addition, 
subsequent to that decision, the Court held that 
notwithstanding the Collette decision, a veteran still had to 
meet the medical nexus requirement set forth in Caluza; 
therefore, medical evidence demonstrating a nexus between a 
current disability and the in-service incurrence of an event 
is still necessary for a claim to be well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  This includes remanding the case for a 
comprehensive VA medical examination as requested by the 
veteran's representative.  As the Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

